Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The amendments and arguments filed on 09/12/2022 are acknowledged and have been fully considered.  Claims 16-33 are now pending.  Claims 1-15 are canceled; claims 20, 23-27, and 30 are amended; claims 31-33 are new.
Claims 16-33 will be examined on the merits herein. The amendments to the specification filed 

on 09/12/2022 are granted. 



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 and 28-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CN 106333470 A (Ebrahim, 2017; as submitted on IDS of 11/02/2021 as Intercos Italiana, machine translation provided via PE2E FIT) as evidenced by NPL1 (“Gelling Agents”, 2022; from https://www.toagosei.co.jp/english/products/polymer/acryl/gel.html).

In regards to claims 16 and 30, Ebrahim teaches a fluid cosmetic container (see Ebrahim, page 2, paragraph 1) comprising a container (i.e. casing), a tank body (i.e. a reservoir), a canvas (i.e. a mesh) (see Ebrahim, abstract) as well as an opening and a cap cover with a notch and hook (see Ebrahim, page 3, lines 1-5).
Further in regards to claims 16, 28, and 29, Ebrahim teaches that the canvas comprises a woven fabric comprising polyurethane, polyester (AKA poly ethylene terephthalate), polyamide, or mixtures thereof (see Ebrahim, page 3, lines 16-25).
Further in regards to claims 16 and 17, Ebrahim teaches that a cosmetic compound in the form of an oil-in water emulsion (see Ebrahim, page 3, lines 26-28) comprising a gelling agent, such as acrylic polymers (known to be gelling agents in the art (see NPL1, page 1) like Rheogic, among others (see Ebrahim, page 4, lines 15-46). RHEOGIC® is a cross-linking sodium polyacrylate, and yields a clear, thickening liquid with high thixotropic properties when simply dissolved in water (see NPL1, page 1, “For toiletry products”). 
Further, in regards to claim 16, specifically to the teaching “configured to be impermeable…shear stress”: This limitation is a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art. Also, as written, the claim requires a mesh that is “configured” to be impermeable or permeable under different shear stresses, not that the mesh is required to be impermeable or permeable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106333470 A (Ebrahim, 2017; as submitted on IDS of 11/02/2021 as Intercos Italiana, machine translation provided via PE2E FIT) as detailed above for claims 16-17 and 28-30 in view of US PGPUB 20150005396 A1 (Watanabe, 2015) as evidenced by NPL1 (“Gelling Agents”, 2022; from https://www.toagosei.co.jp/english/products/polymer/acryl/gel.html).

The teachings of Ebrahim have been described supra.
Ebrahim is silent on the use of a thixotropic gelling agent that is a nonionic block copolymer comprising at least one hydrophilic portion and a hydrophobic portion.

In regards to claims 18-22, Watanabe teaches a cosmetic composition in the form of an oil-in-water emulsion (see Watanabe, paragraph 0041) comprising PEG-240/decyltetradeceth-20/hexamethyldiisocyanate copolymer as a thickening agent in the aqueous system (see Watanabe, paragraphs 0029-0031). This is taught as a preferable thixotropic agent in the specification as filed (see instant specification, page 6, lines 1-5). 
	In regards to claims 23 and 32-33, Watanabe teaches that the thickening agent is used in an amount of 0.5 to 5.0 mass % (see Watanabe, paragraph 0032). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	In regards to claims 16-23, 28-30, and 32-33, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate an article as instantly claims using the teachings of Ebrahim and Watanabe as the thickening agents used in both cosmetic compositions are known to work well together, as Watanabe teaches that other thickening agents are used in the oil-in-water compositions along with the PEG-240/decyltetradeceth-20/hexamethyldiisocyanate copolymer, specifically those used in Ebrahim (e.g. acrylic polymers, starches, and cellulose) (see Watanabe, paragraph 0040). Further, Watanabe teaches that the amount of thickener used is very important as “if the content is less than 0.5 mass % [of the thickener], a sufficient viscosity cannot be obtained and firmness/elasticity deteriorates. In contrast, if the content exceeds 5.0 mass %, viscosity increases, the resultant composition becomes sticky (see Watanabe, paragraph 0032). One with ordinary skill in the art would be motivated to combine the thickening agent of Watanabe with the composition and container of Ebrahim according to the known method of making an oil-in-water emulsion (see Watanabe, paragraph 41) to yield the predictable results of having a cosmetic composition that is not sticky and has a sufficient viscosity to give a desirable firmness/elasticity to the composition. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
	In regards to claims 24-27 and 31, the prior art renders obvious the instant cosmetic composition. A person of ordinary skill in the art would reasonably expect the same composition to have the same physical properties, such as plateau viscosity, yield stress, a complex modulus, and phase angle, as instantly claimed since a product is not separable from its physical properties. 

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

Claim Rejections - 35 USC § 102
In response to applicant’s argument that the composition of Ebrahim is liquid and not a thixotropic composition, examiner points out that Ebrahim teaches that a cosmetic compound in the form of an oil-in water emulsion (see Ebrahim, page 3, lines 26-28) comprising a gelling agent, such as acrylic polymers (known to be gelling agents in the art (see NPL1, page 1) like Rheogic, among others (see Ebrahim, page 4, lines 15-46). RHEOGIC® is a cross-linking sodium polyacrylate, and yields a clear, thickening liquid with high thixotropic properties when simply dissolved in water (see NPL1, page 1, “For toiletry products”). As the teachings of Ebrahim teach a composition with an identical composition as instantly claimed, the properties, such as the thixotropic behavior, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further, the limitation of “configured to be impermeable…shear stress” is a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.
Further in regards to the applicant’s argument that the composition of Ebrahim does not allow for the transfer of the composition completely due to the sponge/mesh, examiner points out that the teaching “configured to be impermeable…shear stress” is a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art. Also, as written, the claim requires a mesh that is “configured” to be impermeable or permeable under different shear stresses, not that the mesh is required to be impermeable or permeable. 


Claim Rejections - 35 USC § 103
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate an article as instantly claims using the teachings of Ebrahim and Watanabe as the thickening agents used in both cosmetic compositions are known to work well together, as Watanabe teaches that other thickening agents are used in the oil-in-water compositions along with the PEG-240/decyltetradeceth-20/hexamethyldiisocyanate copolymer, specifically those used in Ebrahim (e.g. acrylic polymers, starches, and cellulose) (see Watanabe, paragraph 0040). Further, Watanabe teaches that the amount of thickener used is very important as “if the content is less than 0.5 mass % [of the thickener], a sufficient viscosity cannot be obtained and firmness/elasticity deteriorates. In contrast, if the content exceeds 5.0 mass %, viscosity increases, the resultant composition becomes sticky (see Watanabe, paragraph 0032). One with ordinary skill in the art would be motivated to combine the thickening agent of Watanabe with the composition and container of Ebrahim according to the known method of making an oil-in-water emulsion (see Watanabe, paragraph 41) to yield the predictable results of having a cosmetic composition that is not sticky and has a sufficient viscosity to give a desirable firmness/elasticity to the composition. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 

In regards to the applicant’s arguments that the composition has advantageous properties, applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e).

In regards to applicant’s argument that the composition of Watanabe teaches that other thickening agents can be blended with the Adeka Nol GT-700, examiner points out that the claim language as written is an open transition (i.e. comprising) which does not limit the inclusion of other compounds in the composition. Further, applicant argues that the thixotropic properties of Adeka Nol GT-700 are not mentioned in Watanabe, but applicant is reminded that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate an article as instantly claims using the teachings of Ebrahim and Watanabe as the thickening agents used in both cosmetic compositions are known to work well together, as Watanabe teaches that other thickening agents are used in the oil-in-water compositions along with the PEG-240/decyltetradeceth-20/hexamethyldiisocyanate copolymer, specifically those used in Ebrahim (e.g. acrylic polymers, starches, and cellulose) (see Watanabe, paragraph 0040). Further, Watanabe teaches that the amount of thickener used is very important as “if the content is less than 0.5 mass % [of the thickener], a sufficient viscosity cannot be obtained and firmness/elasticity deteriorates. In contrast, if the content exceeds 5.0 mass %, viscosity increases, the resultant composition becomes sticky (see Watanabe, paragraph 0032). One with ordinary skill in the art would be motivated to combine the thickening agent of Watanabe with the composition and container of Ebrahim according to the known method of making an oil-in-water emulsion (see Watanabe, paragraph 41) to yield the predictable results of having a cosmetic composition that is not sticky and has a sufficient viscosity to give a desirable firmness/elasticity to the composition. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, in regards to the applicant’s argument that Ebrahim does not suggest that further improvement in the viscosity of the composition is needed, Ebrahim also teaches that the use of a thickening powder is used in the composition (see Ebrahim, page 3, paragraph 9), which would suggest to one with ordinary skill in the art that the viscosity can be modified, further supporting the use of a thickening agent, as taught in Watanabe, to formulate a composition having a sufficient viscosity to give a desirable firmness/elasticity.
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611